Citation Nr: 0500772	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  98-03 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
thrombophlebitis of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2000, at which time the issue 
whether new and material evidence had been submitted to 
reopen a claim for service connection for thrombophlebitis of 
both lower extremities was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, for additional development.  By rating action in 
January 2004, the RO granted entitlement to service 
connection for residuals of an injury of the right leg, with 
thrombophlebitis, while denying the veteran's claim to reopen 
for thrombophlebitis of the left leg.  Thereafter, the case 
was returned to the Board for further review of the remaining 
issue.  

The issue of the whether new and material evidence has been 
submitted to reopen the previously denied claim of 
entitlement to service connection for thrombophlebitis of the 
left lower extremity is herein resolved in the veteran's 
favor.  The issue of whether a grant of service connection is 
warranted therefor, based on the reopened claim, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for thrombophlebitis of the left lower 
extremity was denied by the RO in August 1984, with notice to 
the veteran in the same month; a timely appeal was not 
thereafter initiated as to the August 1984 denial.

2.  The evidence added to the record since entry of the 
August 1984 denial bears significantly and substantially upon 
the question at hand, it is not duplicative or cumulative of 
prior evidence, and by itself or in combination with the 
other evidence previously of record it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1984 decision, denying entitlement to 
service connection for thrombophlebitis of the left lower 
extremity, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2003).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for 
thrombophlebitis of the left lower extremity.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), became law in November 2000.  To implement the 
provisions of the VCAA, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  Such have been the subject of various 
holdings of Federal courts.  However, as the disposition 
herein reached is favorable to the veteran to the extent 
indicated, the need to discuss VA's efforts to comply with 
the VCAA and its implementing regulations is obviated at this 
juncture.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  

In this instance, the veteran alleges that he has presented 
lay and medical evidence that is both new and material, such 
as to warrant a reopening of his claim of entitlement to 
service connection for thrombophlebitis of the left lower 
extremity.  He does not dispute the finality of the RO's 
rating decision of August 1984, wherein his original claim 
for service connection for such disorder was denied.  

The August 1984 denial was based on the RO's finding that 
thrombophlebitis was not identified in service.  Notice of 
the August 1984 denial was provided to the veteran later in 
the same month, following which a notice of disagreement was 
not received by the RO within the one-year period that 
followed the issuance of such notice.  As such, the August 
1984 action was rendered final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

Given the finality of the August 1984 action, the question 
now is whether new and material evidence has been presented 
to reopen the claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  This definition was recently 
modified, but the modification is applicable only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  The current appeal stems from the veteran's filing 
of a claim to reopen in October 1996, and, as such, the 
changes effectuated in August 2001 to 38 C.F.R. § 3.156 are 
not for application.  

On file at the time of entry of the August 1984 decision were 
primarily, as pertinent to this matter, the veteran's service 
medical records, the report of a left leg venogram in 
December 1982, and the report of a VA medical examination in 
June 1984.  Service medical records were negative for 
complaints or findings regarding a vascular problem of the 
left leg, although such records indicate that he did 
traumatize the right leg in October 1964, requiring a period 
of hospital care for evaluation of possible cellulitis and 
phlebitis.  The discharge diagnosis was of a contusion of the 
right leg.  The December 1982 venogram disclosed obstructive 
changes involving the distal two-thirds of the paired deep 
peroneal vein, possibly due to thrombosis; the VA examination 
in June 1984 yielded a diagnosis of thrombophlebitis with 
recurrence, by history.  

Received by VA, following entry of the August 1984 denial, 
were multiple items of evidence, only a portion of which is 
addressed for purposes of determining whether the claim 
should be reopened.  Those items consist of examination and 
treatment reports compiled during postservice years by VA and 
non-VA medical professionals, reflecting diagnostic 
impressions as to the existence of one or more vascular 
disorders of the veteran's left lower extremity.  

In particular, a VA examination in December 1996 by M. 
Petersen, M.D., with review of the record, resulted in 
pertinent diagnoses of status post bilateral phlebitis, 
probable post-phlebitic syndrome, and chronic venous 
insufficiency.  The same physician again evaluated the 
veteran in his private practice in or about September 2000, 
when he noted that the appellant's vascular history included 
progressive, significant edema and discomfort of both lower 
extremities, following inservice trauma in 1964 and phlebitic 
involvement of the right leg.  The same physician in a March 
2001 report, offered in response to the RO's request for 
clarification, indicated that although he had not recently 
had the opportunity to review the veteran's service records 
of 1964, the veteran's history was consistent with trauma and 
subsequent thrombophlebitis involving the right calf, which 
he found clearly would result in chronic venous insufficiency 
later in life.  Such physician acknowledged the absence of 
inservice trauma to the left leg, but opined that it was 
quite possible that during his recovery from the traumatic 
injury , the veteran developed bilateral thrombophlebitis.  
Given the absence of any other trauma or other significant 
risk factors for venous thrombosis or vascular disease, it 
was concluded by the physician that the veteran's left leg 
thrombophlebitis was strongly suspected to be a direct result 
of his inservice injury in 1964.  

The Board finds that the evidence added to the record since 
entry of the August 1984 denial, the credibility of which 
must be presumed for the limited purpose of this inquiry, 
Justus v. Principi, 3 Vet.App. 510 (1992), denotes that the 
veteran suffers from left leg thrombosis that is strongly 
suspected to have resulted from the impact of the inservice 
trauma of the right leg and resulting vascular damage.  While 
it true that there has been reliance to some degree by M. 
Petersen, M.D., on the veteran's history in offering that 
opinion, it is also true that such physician previously 
reviewed service medical records and all other data within 
the veteran's claims when, as a VA physician, he examined the 
veteran in late 1996.  Notice is likewise taken that the RO 
has been unable to obtain further documentation from the 
service department with respect to the period of inpatient 
care following the inservice trauma to the right leg in 1964.  
Given the foregoing and the particular circumstances of this 
case, the opinion offered is not found to be based 
exclusively on history and it therefore is judged to be 
competent.  

The noted evidence bears significantly and substantially upon 
the question at hand, it is not duplicative or cumulative of 
prior evidence, and by itself or in combination with the 
other evidence previously of record it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  As such evidence is new and material, the claim 
is reopened.  Further consideration of the merits of the 
reopened claim is deferred, pending receipt of clarifying 
medical data as requested in the Remand portion of this 
document.


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for 
thrombophlebitis of the left lower extremity.  


REMAND

Based on the Board's decision to reopen the claim of 
entitlement to service connection for thrombophlebitis of the 
left lower extremity a low back disorder, further 
development, as set forth below, is necessary prior to the 
further consideration of the claim on the merits of the cited 
claim.  Among the needed actions are full compliance with the 
VCAA and the conduct of a VA medical examination by a 
specialist in vascular diseases, with a medical opinion as to 
the relationship, if any, between any current left leg 
vascular disability and his period of service.  

Accordingly, the matter in question is REMANDED to the RO for 
the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and what 
specific evidence is still needed to 
substantiate his reopened claim of 
entitlement to service connection for 
thrombophlebitis of the left lower 
extremity.  The veteran must be notified 
what specific portion of that evidence VA 
will secure, and what specific portion he 
himself must submit.  The RO should 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  The veteran must be afforded a VA 
medical examination by a physician who 
specializes in the diagnosis and 
treatment of peripheral vascular disease, 
for the purpose of clarifying the nature 
and etiology of any existing left lower 
extremity vascular disorder.  The claims 
folder in its entirety must be made 
available to the examiner for review.  
The examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

A professional opinion, with full 
supporting rationale, must be provided by 
the examiner as to these questions:  

Is it at least as likely as not 
that a left lower extremity 
vascular disorder had its onset 
during active duty service or 
is otherwise the result of an 
inservice event, including but 
not limited to trauma to the 
right leg trauma in October 
1964?  The examiner's agreement 
or disagreement with the 
opinions previously offered by 
M. Petersen, M.D., and the 
authority therefor, must be 
fully delineated.  

Use by the examiner of the "at 
least as likely as not" 
language in responding to the 
foregoing is required.  

3.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any necessary action.  

4.  Lastly, the RO should readjudicate 
the veteran's reopened claim for 
thrombophlebitis of the left lower 
extremity, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs


